Citation Nr: 1803268	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-33 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for ruptured Achilles tendon.


ATTORNEY FOR THE BOARD



J. Wade, Associate Counsel










INTRODUCTION

The Veteran served in the United States Army from November 1990 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran initially requested a Board hearing in November 2013 on her VA Form 9, and such hearing was scheduled for May 2016.  However, the Veteran failed to appear for the scheduled hearing.  Moreover, she did not thereafter show good cause for not appearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

This matter is remanded to the RO for further development.


REMAND

Following the issuance of the most recent November 2014 supplemental statement of the case, additional relevant evidence was added to the claims file.  It appears that such evidence is relevant to the issue on appeal and such was received without RO consideration in the first instance.

Moreover, the Veteran has asserted that her ruptured Achilles tendon was the result of wearing and running in combat boots while in service.  Although a medical record documenting such has not been associated with the claims file, the Veteran reported that her physician, Dr. W, told her that her Achilles tendon was most likely damaged while she was in service, and by not having the proper rehabilitation it become worse over the years.  The Board concludes that based on the low threshold outlined in McLendon, a remand is necessary for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this claim is remanded for the following actions:
1. Obtain any current and relevant VA treatment records and associate them with the claims file.

2. Thereafter, schedule the Veteran for a VA examination to address the etiology of her claim.  After reviewing the claims file and any additional relevant evidence, the examiner should opine as to whether it is at least as likely as not that the Veteran has an Achilles tendon disability that is etiologically related to her military service, to include from wearing and running in combat boots.  A complete rationale should be provided for any conclusions reached.

3. If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).



